Citation Nr: 0928833	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for colon cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1963 to December 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO). 


FINDINGS OF FACT

1.  Although the Veteran is presumed to have been exposed to 
herbicides during his service in the Republic of Vietnam, 
colon cancer is not a disease that VA has recognized as 
linked to exposure to herbicides such as Agent Orange.

2.  Colon cancer was not present until many years after 
service and did not develop as a result of any incident 
during service, including herbicide exposure.


CONCLUSION OF LAW

The Veteran's colon cancer was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Certain disabilities are presumed to be service 
connected if evidence of the disease manifests itself to a 
degree of 10 percent within one year of the end of the 
Veteran's service; malignant tumors are one of the chronic 
conditions subject to this presumption.  38 C.F.R. §§ 3.307, 
3.309(a).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in-service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  In this case, the Veteran claims that 
the colon cancer from which he suffered resulted from his 
exposure to Agent Orange while in Vietnam.  

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for Veterans who have one of 
several diseases and served on active duty in Vietnam during 
the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A disease associated with exposure 
to certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
will be considered to have been incurred in service, under 
the circumstances outlined in that section, even though there 
is no evidence of such disease during the period of service.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin (such as Agent Orange) 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962 and May 7, 1975, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f).  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's service personnel records indicate he served in 
the Republic of Vietnam for two separate weeks of temporary 
duty, the first in the fall of 1965 and the second in the 
spring of 1966.  This temporary duty makes the Veteran 
eligible for the herbicide exposure presumption.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: AL amyloidosis, 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease , 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2008).

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341 (1994); see also 
Notice, 61 Fed. Reg. 41,442 (1996).  The Secretary also 
released a list of diseases for which a presumption of 
service connection based on herbicide exposure is not 
warranted; included on this list are many forms of cancer, 
including "gastrointestinal tract tumors."  Notice, 68 Fed. 
Reg. 27,630 (May 20, 2003).  

Again, in this case, the Veteran seeks service connection for 
colon cancer, which he claims was caused by his exposure to 
Agent Orange.  Service connection may not be presumed, 
however, as colon cancer is not one of the enumerated 
diseases in 38 C.F.R. § 3.309(e).  Indeed, gastrointestinal 
tract tumors (from which the Veteran suffered) were 
specifically cited by the Secretary as not being subject to 
the service connection presumption.  

In his October 2006 appeal to the Board, the Veteran 
questioned why some cancers were subject to the presumption 
and others were not.  The Secretary's determination of which 
diseases are not subject to the herbicide presumption is 
based on a review of evidence and analysis performed by the 
National Academy of Sciences (NAS) in concert with VA.  The 
NAS' finding that there is no positive association between 
herbicide exposure and gastrointestinal tumors was based on 
the results of multiple studies and the evidence gleaned from 
VA facilities across the nation.  Notice, 68 Fed. Reg. 27,630 
(May 20, 2003).  

As the Veteran is not entitled to a presumption of service 
connection, he must instead establish that his colon cancer 
was incurred in or aggravated by active service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (if VA finds 
a Veteran not entitled to a regulatory presumption of service 
connection, the claim must still be reviewed to determine 
whether service connection can be established on an direct 
basis).  A review of the Veteran's service treatment records 
shows, however, that the Veteran was not treated at any time 
during service for colon cancer or for any symptoms 
consistent with such a diagnosis.  Instead, the first 
complaints of colon cancer arise in 2001, almost 35 years 
after the Veteran completed active service.  This is also too 
far removed from service to be subject to the one-year 
presumption for chronic diseases outlined in 38 C.F.R. 
§ 3.307(a)(3).  

Further, there is no competent medical evidence linking the 
Veteran's colon cancer to herbicide exposure.  The Veteran 
submitted private treatment records from Dr. Rene Eldidy, Jr.  
Dr. Eldidy states that the Veteran asked whether "his cancer 
of the colon could be related to Agent Orange since he might 
have been exposed to that in Vietnam because of wind factors, 
etc. and I gave him a definite maybe."  The Court of Appeals 
for Veterans Claims has long recognized that such ambivalent 
medical opinions cannot serve as a nexus opinion.  See 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may not" and is too 
speculative to establish a medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak v. 
Derwinksi, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language from a physician is too speculative to be 
probative).  Dr. Eldidy's "definite maybe" as to a 
connection between the Veteran's colon cancer and herbicide 
exposure thus cannot serve as competent medical evidence 
linking the two.  

As colon cancer has been specifically excepted from the list 
of presumptive diseases related to Agent Orange and as there 
is no evidence of an in-service incurrence or aggravation of 
colon cancer, the Board therefore finds that the Veteran's 
colon cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2005 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  A 
subsequent letter sent in July 2006 before the issuance of 
the Supplemental Statement of the Case informed the Veteran 
of how a disability rating and effective date would be 
calculated, thus satisfying the Dingess requirements.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding that 
the notice requirement of the VCAA applies to all five 
elements of a service connection claim).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied and any timing 
error rendered harmless.    

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained the Veteran's service treatment records 
and the private treatment records of which he apprised the 
VA.  The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

A VA medical examination is also not required.  The Board may 
order an examination when the record shows that the Veteran 
has a current disability, indicates that this disability may 
be associated with the Veteran's active service, and does not 
contain sufficient evidence for the Board to make a decision 
on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record 
indicates that there may be a nexus between the current 
disability and any service related incident, then the Board 
may order an RO to have a claimant examined.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there 
is no evidence linking the Veteran's colon cancer to his 
active duty service.  As already discussed, Dr. Eldidy's 
opinion cannot be considered a valid nexus opinion, as it is 
too speculative to serve that purpose.  Beyond Dr. Eldidy's 
suggestion of a nexus, there is no separate evidence of an 
in-service occurrence or aggravation of the Veteran's colon 
cancer.  Without such evidence, no examination is required.  
See Duenas v. Principi, 18 Vet. App. 512, 517 (2004) ("A 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.").

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for colon cancer is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


